DETAILED ACTION
This Office action is in reply to correspondence filed 16 December 2021 in regard to application no. 16/905,740.  Claims 4 and 14 have been cancelled.  Claims 1-3, 5-13 and 15-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All claims now include an open-ended Markush list, as in claim 1: “determining… a communication channel out of a plurality of available communication channels comprising text messaging, in-app messaging, browser-based messaging, and email”.  A Markush grouping must be a closed group of alternatives, using “consisting of”.  An open-ended Markush selection list is per se indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP § 2173.05(h).  To overcome this rejection it will be sufficient to replace “comprising” with “consisting of” in each independent claim; for the purpose of compact prosecution the Examiner will presume this was the intent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claims 1-10 are each directed to a method (process) and claims 11-20 are each directed to a system (machine).  The claim(s) recite(s) receiving targeting criteria, identifying a subset of a population that fits with the criteria, reviewing each for underwriting based on other criteria, determining a channel by which to present an offer from a plurality of channels to a customer who has passed underwriting, determining how to display the result, (“applying... a display rule [which] controls how the offer is presented”) and sending the result to a customer and to another thing or entity which opens an account.
All of this is directed to providing a financial product to a qualified customer, which is a fundamental economic practice of long standing; banks have always been in the business of providing (e.g.) loans to people who, in their opinion, are qualified to borrow; also, providing the offer is a sales activity, and opening an account is a commercial interaction; all of these are among the enumerated “[c]jertain methods of organizing human activity’ deemed abstract.  A display rule need be nothing more than deciding which of a few possible paper forms to use to present an offer.  The use of communication methods such as text messaging or e-mail, without implementation details, is mere automation of manual processes such as handing a written note to another person or sending it via the post.
The specification underscores this, as it makes clear, ¶2, that the invention is “generally directed to systems and methods for pre-approving and pre-underwriting customers for financial products”.
Further, they are all mental tasks, practically able to be performed in the human mind or with a pen and paper.  An insurance company representative, for example, can receive on paper the rules by which she may qualify a customer for a policy, can look at paper records of a few potential clients and pick out one who seems to qualify, can look at paper records of that customer and determine, mentally, that the customer in fact does qualify, can determine a channel by which to present an offer (e.g. does she telephone the client or invite him to come in person), can present the offer, and can forward acceptance to the insurer for the stated purpose.  None of these would present the slightest difficulty, and none invoke any technology at all beyond a pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to targeting criteria, underwriting data, an offer for a financial product and the like, they do not improve the “functioning of a computer’ or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “by the computer program” which executes on a “computer processor” does not go beyond such general linkage.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Claim 1 includes a computer with a processor and a computer program; claim 11 adds a database and several labelled, black-box modules defined only in terms of the functions they perform.  These elements are recited at a high degree of generality and the applicant makes it clear, ¶84, that nothing more than a “general-purpose computer” is required.  It only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.  The other independent claim is simply a different embodiment but is likewise directed to a generic computer performing the same or a very similar process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3, 6, 7, 9, 12, 13, 16, 17 and 19 are simply further descriptive of the type of information being manipulated; claims 5 and 15 simply confine the channel to one of several known, pre-existing means for communicating; claims 8 and 18 simply recite further manipulation of information, and claims 10 and 20 consist entirely of nonfunctional printed matter, of no patentable significance and which in any case does nothing to make the invention less abstract.
The claims are not patent eligible.  The Examiner has conducted a thorough review of the originally-filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo (U.S. Publication No. 2015/0066740) in view of Flowers et al. (U.S. Publication No. 2017/0323345) further in view of Hou et al. (U.S. Publication No. 2018/0014077).

In-line citations are to DiCarlo.  Claims are examined as best understood.
With regard to Claim 1:
DiCarlo teaches: A method for presenting pre-approved and pre-underwritten offers to a customer, comprising:
receiving, at a computer program executed by a computer processor for a financial institution, [0005; loans are made by, e.g., “mortgage bankers”; “server computer”; 0017; the computer has a “processor” and executes, 0035; “software”] targeting criteria for an offer for a financial product, [0070; a “borrower's characteristics” must “match a lender's criteria” in “forums for negotiation”; that the data exist read on it having been received] wherein the targeting criteria is based on at least one of current accounts with the financial institution, assets, creditworthiness, and credit risk... [abstract; a “credit qualification” reads on either of creditworthiness or credit risk; 0007; “collateral” reads on an asset; 0033; customers may have a “deposit account”] 
reviewing, by the computer program, each customer in the target population for underwriting for the financial product [0015; “borrowers can subject themselves to a single underwriting where their salient qualification information can be discovered”] based on inferred income for each customer [0071; “income information” from a “third party” is used for the consumer to “seek financing”] and accounts that each customer has with the financial institution, [0090; loans may be conditioned on information regarding a “borrower's” “account”] wherein the underwriting is performed before the financial product is offered… [0015 as cited above; there is no hint that any offer has yet been proffered] 
to present the offer to one of the customers that passed underwriting; [0069; an offer “can be associated with a borrower in the system” as a means by which it is “delivered to the borrower”, or the offer may be “e-mailed directly to the borrower”]
communicating, by the computer program, the offer to the customer over the communication channel; [id.] and 
providing, by the computer program, an accepted offer to a fulfilment engine, wherein the fulfilment engine initiates an account opening for the financial product. [0065; if a party “accepts the offer” such as for a loan “modification”, “ownership of the loan is transferred”; 0046; a “user account” is created; whatever software performs these steps reads on the claimed “fulfillment engine”] 

DiCarlo does not explicitly teach identifying a target population of customers for the offer by applying the targeting criteria to a population of customers, wherein the target population is a subset of the population, taking a step based on at least one prior offer, or determining, by the computer program... a communication channel out of a plurality of available communication channels comprising text messaging, in-app messaging, browser-based messaging, and emai, but it is known in the art.  Flowers teaches providing targeted offers to users via a mobile device. [title] She identifies a “subset of the users” having particular characteristics, [0096] and makes “targeted loan offers” to such users “via a mobile device”. [0185] The process includes monitoring a “user’s financial accounts”. [abstract] A user’s purchase history is built up based on responses to previous offers and this is used to determine what additional offers to make. [0005] A choice is made between various methods of communication: “pushing a notification to client device 102, sending an email message to client device 102, sending a text message notification to client device 102, and/or any other suitable technique(s)”. [0081]

Flowers and DiCarlo are analogous art as each is directed to electronic means for matching consumers to loans.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Flowers with that of DiCarlo in order to treat similar consumers similarly, as taught by Flowers; further, it is simply a substitution of one known part for another with predictable results, simply selecting an audience in the manner of Flowers rather than that of DiCarlo; the substitution produces no new and unexpected result. 

DiCarlo does not explicitly teach applying, by the computer program, a display rule for the communication channel to the offer, wherein the display rule controls how the offer is presented on the communication channel, but it is known in the art.  Hou teaches a system for providing content [title] which determines a “channel” from a “plurality of channels” on which to present the content. [0013] It uses “defined rules” that “specify” where and how an “advertisement (or interstitial) is to be displayed” based on, e.g., subject matter of the content. [0053] Hou and DiCarlo are analogous art as each is directed to electronic means for presenting content to users. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hou with that of DiCarlo in order to better control how information is presented, as taught by Hou; further, it is simply a substitution of one known part for another with predictable results, simply displaying content on the basis of Hou instead of that of DiCarlo; the substitution produces no new and unexpected result.

In this and the subsequent claims, reference to software subcomponents by name such as “fulfillment engine” is considered mere labeling and given no patentable weight.  The “wherein” clause in the final step refers to a step that occurs outside the scope of the claimed invention; it is not positively recited that the step occurs in the “financial institution information processing apparatus” and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, wherein the population of customers comprises customers of the financial institution. [0090 as cited above in regard to claim 1] 

This claim is not patentably distinct from claim 1.  Claim 1 already includes making use of “accounts that each customer has with the financial institution”, so each customer is already a customer of the financial institution.  Even if it were otherwise, this claim purports to limit the customers and not the claimed method and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The method of claim 1, wherein the communication channel comprises a third-party provider of goods or services associated with the financial product. [0039; information about loans is provided to an exchange]

With regard to Claim 11:
DiCarlo teaches: A system [abstract; “server computer”] for presenting pre-approved and pre-underwritten offers to a customer, comprising: 
a financial institution backend for a financial institution [id. and 0005; loans are made by, e.g., “mortgage bankers”] comprising:
 a marketing campaign management service; [as explained above in regard to claim 1, mere labeling of software subcomponents is considered but given no patentable weight] 
an offer eligibility service; 
a credit decisioning service; 
a content presentation engine; 
a plurality of systems of record; [Sheet 1, Fig. 1] 
an offer acceptance engine; 
a fulfilment engine; and 
a database [0016; “database”] comprising a customer profiles for a population of customers; [0016; the database stores information about a “pool of loans” including, 0035, “[I] oan documentation data”] wherein:
the marketing campaign management service provides targeting criteria for an offer for a financial product, [0070; a “borrower's characteristics” must “match a lender’s criteria” in “forums for negotiation”] wherein the targeting criteria is based on at least one of current accounts with the financial institution, assets, creditworthiness, and credit risk... [abstract; a “credit qualification” reads on either of creditworthiness or credit risk; 0007; “collateral” reads on an asset; 0033; customers may have a “deposit account”] 
the credit decisioning service reviews each customer in the target population for underwriting for the financial product [0015; “borrowers can subject themselves to a single underwriting where their salient qualification information can be discovered”] based on inferred income for each customer [0071; “income information” from a “third party” is used for the consumer to “seek financing”] and accounts that each customer has with the financial institution from the systems of record, [0090; loans may be conditioned on information regarding a “borrower's” “account”] wherein the underwriting is performed before the financial product is offered; [0015 as cited above; there is no hint that any offer has yet been proffered] 
the offer eligibility service determines a communication channel out of a plurality of available communication channels comprising text messaging, in-app messaging, browser-based messaging, and email [0069; communication can be “e-mailed directly to the borrower”, among other options] to present the offer to one of the customers that passed underwriting... [0069; an offer “can be associated with a borrower in the system” as a means by which it is “delivered to the borrower”, or the offer may be “e-mailed directly to the borrower”]
the content presentation engine communicates the offer to the customer over the communication channel; [id.] and 
the offer acceptance engine provides an accepted offer to a fulfilment engine, wherein the fulfilment engine initiates an account opening for the financial product. [0065; if a party “accepts the offer” such as for a loan “modification”, “ownership of the loan is transferred”; 0046; a “user account” is created; whatever software performs these steps reads on the claimed “fulfillment engine”] 

DiCarlo does not explicitly teach the offer eligibility service identifies a target population of customers for the offer by applying the targeting criteria to the population of customers in the database, wherein the target population is a subset of the population of customers, taking a step based on at least one prior offer, or that the offer eligibility service determines a communication channel out of a plurality of available communication channels comprising text messaging, in-app messaging, browser-based messaging, and email, but it is known in the art.  Flowers teaches providing targeted offers to users via a mobile device. [title] She identifies a “subset of the users” having particular characteristics, [0096] and makes “targeted loan offers” to such users “via a mobile device”. [0185] The process includes monitoring a “user’s financial accounts”. [abstract] A user’s purchase history is built up based on responses to previous offers and this is used to determine what additional offers to make. [0005] A choice is made between various methods of communication: “pushing a notification to client device 102, sending an email message to client device 102, sending a text message notification to client device 102, and/or any other suitable technique(s)”. [0081]

Flowers and DiCarlo are analogous art as each is directed to electronic means for matching consumers to loans.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Flowers with that of DiCarlo in order to treat similar consumers similarly, as taught by Flowers; further, it is simply a substitution of one known part for another with predictable results, simply selecting an audience in the manner of Flowers rather than that of DiCarlo; the substitution produces no new and unexpected result. 

DiCarlo does not explicitly teach applying, by the computer program, a display rule for the communication channel to the offer, wherein the display rule controls how the offer is presented on the communication channel, but it is known in the art.  Hou teaches a system for providing content [title] which determines a “channel” from a “plurality of channels” on which to present the content. [0013] It uses “defined rules” that “specify” where and how an “advertisement (or interstitial) is to be displayed” based on, e.g., subject matter of the content. [0053] Hou and DiCarlo are analogous art as each is directed to electronic means for presenting content to users. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Hou with that of DiCarlo in order to better control how information is presented, as taught by Hou; further, it is simply a substitution of one known part for another with predictable results, simply displaying content on the basis of Hou instead of that of DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 12:
The system of claim 11, wherein the population of customers comprises customers of the financial institution. [0090 as cited above in regard to claim 11] 

This claim is not patentably distinct from claim 11. Claim 11 already includes making use of “accounts that each customer has with the financial institution”, so each customer is already a customer of the financial institution.  Even if it were otherwise, this claim purports to limit the customers and not the claimed system and so is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 15:
The system of claim 11, wherein the communication channel comprises a third-party provider of goods or services associated with the financial product. [0039; information about loans is provided to an exchange]

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Hou et al. further in view of Bhattacharya et al. (U.S. Publication No. 2018/0122001).

These claims are similar so are analyzed together.
With regard to Claim 3:
The method of claim 1, wherein the targeting criteria is further based on a likelihood that the customer will not default on the financial product.

With regard to Claim 13:
The system of claim 11, wherein the targeting criteria is further based on a likelihood that the customer will not default on the financial product. 

DiCarlo, Flowers and Hou teach the method of claim 1 and system of claim 11 including as targeting as cited above, but do not explicitly teach using the likelihood of non-default (which is, mathematically, 100% minus the likelihood of default) but it is known in the art.  Bhattacharya teaches a method of evaluating creditworthiness. [title] He includes determining a “value within the range 0-1 that predicts the likelinood of a default by a user”. [0066] Bhattacharya and DiCarlo are analogous art as each is directed to electronic means for managing loan- related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bhattacharya with that of DiCarlo, Flowers and Hou in order to reduce a risk of default, as taught by Bhattacharya; further, it is simply a substitution of one known part for another with predictable results, simply using Bhattacharya’s determination in place of, or in addition to, those of DiCarlo when deciding to whom to offer a loan; the substitution produces no new and unexpected result.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Hou et al. further in view of Buerger et al. (U.S. Publication No. 2016/0171555).

Claims 6 and 16 are similar so are analyzed together.
With regard to Claim 6:
The method of claim 1, wherein the underwriting comprises a plurality of levels, and the customer is approved for one of the plurality of levels.

With regard to Claim 16:
The system of claim 11, wherein the underwriting comprises a plurality of levels, and the customer is approved for one of the plurality of levels. 

DiCarlo, Flowers and Hou teach the method of claim 1 and system of claim 11 including loan approval (e.g. 0073) but do not explicitly teach these claimed levels, but they are known in the art.  Buerger teaches customized financial products [title] in which “Tiers and Sub-Tiers” which “defines what the credit score range” for a customer is required to be approved for a specific “amount” as well as a “specific interest rate”. [0084] Examples are provided. [0086] Buerger and DiCarlo are analogous art as each is directed to electronic means for managing information relating to loans. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Buerger with that of DiCarlo, Flowers and Hou in order to tailor a product to a customer’s qualifications, as taught by Buerger; further, it is simply a substitution of one known part for another with predictable results, simply providing Buerger’s tiers and sub-tiers of products rather than the single product of DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 7:
The method of claim 6, wherein each level is associated with a term for the financial product, the term including at least one of an interest rate and an amount. [Buerger, 0084 as cited above in regard to claim 6]

With regard to Claim 17:
The system of claim 16, wherein each level is associated with a term for the financial product, the term including at least one of an interest rate and an amount. [Buerger, 0084 as cited above in regard to claim 16]

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Hou et al. further in view of lannace et al. (U.S. Publication No. 2011/0231233).

Claims 8 and 18 are similar so are analyzed together.
With regard to Claim 8:
The method of claim 1, wherein the customer is approved for a plurality of offers, and further comprising: 
prioritizing the offers to the customer; 
wherein the offers are presented based on the prioritization.

With regard to Claim 18:
The system of claim 11, wherein the customer is approved for a plurality of offers, and the offer eligibility service prioritizes the offers and presents the offers based on the prioritization. 

DiCarlo, Flowers and Hou teach the method of claim 1 and system of claim 11 including providing offers as cited above, but do not explicitly teach providing multiple offers based on the prioritization, but it is known in the art.  lanacce teaches a system to provide offers to mobile devices. [title] A “mobile device display” shows multiple “offers” which are “ranked such that the ones with the highest likelihood of acceptance are displayed above those with lower likelihoods of acceptance”; [0030] such ranking reads on the claimed prioritization.  lannace and DiCarlo are analogous art as each is directed to electronic means for presenting offers to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of lannace with that of DiCarlo, Flowers and Hou in order to present information such that the most likely relevant appears earliest, as taught by lannace; further, it is simply a substitution of one known part for another with predictable results, simply organizing a display of information as in lannace rather than as in DiCarlo; the substitution produces no new and unexpected result.

With regard to Claim 9:
The method of claim 8, wherein the priority is based on an anticipated acceptance probability of each offer. [lannace, 0030 as cited above in regard to claim 8]

With regard to Claim 19:
The system of claim 18, wherein the priority is based on an anticipated acceptance probability of each offer. [lannace, 0030 as cited above in regard to claim 18]

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiCarlo in view of Flowers et al. further in view of Hou et al. further in view of Garg et al. (U.S. Publication No. 2019/0080351).

These claims are similar so are analyzed together.
With regard to Claim 10:
The method of claim 1, wherein the offer is presented with dynamic and static content.

With regard to Claim 20:
The system of claim 11, wherein the offer is presented with dynamic and static content. 

DiCarlo, Flowers and Hou teach the method of claim 1 and system of claim 11, but do not explicitly teach displaying dynamic and static content, and though it is of no patentable significance as explained below, it is known in the art.  Garg teaches providing optimized content to customers. [title] His system may “generate a customized advertisement and cause display of the customized advertisement to a customer.” [0042] The advertisement is displayed on a web page [Sheet 1, Fig. 1] which explicitly includes non-customized features such as the typical control icons at the upper right and name of the web site on the upper left. The customized display items read on dynamic content; the others read on static content.  Garg and DiCarlo are analogous art as each is directed to electronic means for presenting offers to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Garg with that of DiCarlo, Flowers and Hou in order to present information likely relevant to a particular consumer, such as the customized information of Garg; further, it is simply a substitution of one known part for another with predictable results, simply displaying Garg’s content in place of, or in addition to, that of DiCarlo; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from their respective parent claims as they consist entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which are therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive.  In regard to § 101, first, the applicant does not explain, and the Examiner does not see, how selecting a communication channel would present any difficulty for a person making the choice mentally.  Even if one restricts the choices to electronic channels, which the open-ended Markush claiming does not, a person can still make the choice in the mind: do I send Chuck an e-mail or text message?  Even if the communication itself is electronic, as explained above, that is mere automation of a known, manual process.
Applying a display rule is broad enough to encompass choosing whether to write (or display) in blue or in black, or to change the content displayed, and the applicant’s hyperbole (“such trivialization is nonsensical”) is unavailing.  The fact of the matter is applying a rule to control how an offer is presented is starkly broad wording and covers what the Examiner says that it does; the applicant has not pointed out any part of the claim or any use of language that would preclude the Examiner’s example from falling within the scope of that part of the claim.
The MPEP certainly requires consideration of all claim elements at some point in the 101 analysis, but not during the evaluation of whether a claim recites an abstract idea.  If a claim were, for instance, “A method, using a computer, comprising adding two numbers”, the claim recites mathematics, even though it also recites a computer.  The computer is analyzed later on; there is nothing in the MPEP or anywhere else that says every claim element, even the non-abstract, is analyzed at prong one of step 2A.
In regard to the “additional elements” that immediately precedes the “ordered combination” language which the applicant has stressed, the “additional elements” do not include the abstract elements, but rather those beyond the abstract.  Further, and the cited language includes this, MPEP § 2106.05 is titled “Eligibility Step 2B: Whether a Claim Amounts to Significantly More”, and has nothing whatever to do with prong one of step 2A.
The applicant here has not pointed out any non-abstract claim element or elements which, individually or combined, integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  Simply reciting abstract claim language and asserting in conclusory fashion that it is not routine and conventional is unavailing, as the abstract idea itself cannot provide the “inventive concept” sufficient to make the claim eligible at either prong two of step 2A or at step 2B. 
As the Federal Circuit put it in BSG Tech. LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018), “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”
The claims are not patent eligible and the rejection is maintained.

In regard to § 103, anyone with the slightest amount of exposure to contract law will understand that a person who has made a purchase has either made or responded to an offer.  A shopper’s shopping habits would include their purchases; in fact, Flowers is later on explicit about this, see e.g. ¶72, that the previous-transaction data which have been stored by an “aggregation module” include “spending data” such as “how much money one or more users spent at various retailers, where each retailer was located, and/or what was purchased”.  Further, as Flowers’ title explicitly refers to “targeted offers”, it is clear enough that offers are within the scope of Flowers’ disclosure.
In regard to the selection step, DiCarlo’s para. 69 simply has nothing in common with what the applicant says is that paragraph; in fact the paragraph the applicant reproduces on pp. 12-13 does not seem to appear anywhere in the disclosure of DiCarlo.  The cited paragraph refers to “method 900”, but in DiCarlo, item 900 is a computer; see e.g. ¶98. Paragraph 69 of DiCarlo in fact discloses that new terms can be communicated to a borrower in one of two ways: they “can be associated with a borrower in the system”, such that she would find them by accessing her records in the system, or they can be “e-mailed directly to the borrower via the servers”.
In regard to Hou, the Examiner simply cannot understand the applicant’s apparent position that a TV channel “is not a communication channel”.  A TV channel is nothing but a communication channel and always has been; the fact that the claims have been amended is unavailing, first because the use of an open-ended Markush list means that a TV channel remains within the scope of the claim, and second because, even if otherwise, there is no specificity as to how any communication channel is used, so it would in that case be obvious to choose from among the well-known and ubiquitous communication channels of the day, chiefly among them television, radio and various ways of communicating over the Internet such as SMS and electronic mail.
Further, the applicant does not explain, and the Examiner does not understand, why the choice as to how to display information does not include its timing.  If, for example, a shop-keeper wishes to display an advertisement in a newspaper, the “how” of it might include the content of the advertisement, its format, what newspaper to choose for the purpose, what section of the newspaper to display the advertisement and what dates to display the advertisement; so the timing choice is certain among the “how”.  Since “how” in this context is a starkly broad term and avoids specificity, naturally the flip-side of that is that a good deal of art will be available to read on it.
In regard to the plurality of choices, again, the claim drafting is such that the amendment requires nothing at all.  For the purpose of compact prosecution, however, based on the Examiner’s presumption stated above, it is noted that Flowers, in the paragraph now cited in regard to claims 1 and 11, explicitly teaches that limitation. 
The applicant has not argued the dependent claims with particularity but only based on dependence, so there is no need for further discussion of those claims at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694